                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

GREAT AMERICAN ASSURANCE CO.                        CIVIL ACTION NO. 19-cv-1123

VERSUS                                              JUDGE FOOTE

HOWARD MOSES, ET AL                                 MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Great American Assurance Co. filed this complaint seeking declaratory relief

regarding an ongoing insurance dispute. Great American filed the complaint in this court

on the basis of diversity jurisdiction, which puts the burden on Great American to allege

facts that show complete diversity of citizenship of the parties and an amount in

controversy over $75,000.

       The complaint alleges that defendants Howard Moses and Leon Isaac Rambo are

domiciled in the State of Georgia. The complaint is adequate with regard to those two

defendants.

       The complaint alleges that defendant HOM Transport, LLC is a limited liability

company incorporated in the State of Georgia. The court will read this allegation to mean

that the LLC was organized under Georgia Law. The complaint states that HOM “was

organized by Howard Moses and Onedia Moses, both of whom are residents and

domiciliaries of the State of Georgia.” Diversity of citizenship must exist at the time the

action is brought. Grupo Dataflux v. Atlas Grp., LP, 541 US 567, 570-71 (2004). In order

to establish diversity jurisdiction, the complaint must specifically allege the citizenship of
each of the members of HOM at the time this suit was filed. Settlement Funding, L.L.C.

v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017).          If Howard and Onedia

Moses were the only members of HOM at the time the suit was filed, then the allegations

regarding their citizenship are adequate. Great American must file an amended complaint

that clarifies HOM’s citizenship according to these rules.

       The complaint alleges that Great American is “an insurance company organized and

existing under the laws of the State of Ohio, with its principal place of business located in

Ohio.” The complaint does not allege with specificity Great American’s type of entity.

The amended complaint will need to state whether Great American is a corporation, LLC,

or other type of unincorporated entity. If it is a corporation, the other allegations regarding

its citizenship (state of incorporation and principal place of business) are sufficient. If it is

an unincorporated entity, the amended complaint will also need to allege its citizenship in

accordance with the rules set forth in cases such as Rodidaco, Inc. v. Chesapeake Energy

Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).

       The complaint states that the amount in controversy requirement is satisfied because

the underlying insurance policy has a limit of liability of $1,000,000. In a declaratory

judgment action concerning the applicability of an insurance policy to a particular

occurrence, the amount in controversy is determined by the value of the underlying claim

rather than by the policy limits. Hartford Ins. Group v. Lou-Con, Inc., 293 F.3d 908 (5th

Cir. 2002). To ensure that it has met its burden with regard to this issue, Great American

will need to include in its amended complaint specific allegations regarding the amount in

controversy.    Helpful facts may include the amount of any settlement demands in the

                                          Page 2 of 3
related case, a description of the nature, duration, and expense of any medical care, and

any other particular facts regarding the alleged injuries and losses for which a claim is

being asserted relevant to the policy at issue.

        The deadline for filing the amended complaint is September 19, 2019.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 6th day of September,

2019.




                                         Page 3 of 3
